Citation Nr: 9918479	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  95-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to death pension benefits.

2.  Entitlement to accrued benefits.

(The issue of entitlement to National Service Life Insurance 
benefits is discussed in a separate decision).


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from December 
1944 to September 1945, and served as a New Philippine Scout 
from September 1945 to February 1946.  He died August 14, 
1986; the appellant is his surviving spouse.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from the Manila, Philippines, Department of Veterans Affairs 
Regional Office (RO).

The Board notes that in decisions dated in August 1996 and 
June 1998, the issue of entitlement to burial benefits was 
referred to the RO for adjudication.  Pursuant thereto, the 
RO, in a letter dated in July 1998, advised the appellant 
that she had one year from the date of such letter in which 
to complete an enclosed application for such benefits.  A 
review of the claims file shows no response from the 
appellant in that regard and such matter is not before the 
Board.


FINDINGS OF FACT

1.  The record does not contain a document that could be 
viewed as a substantive appeal with regard to the issue of 
entitlement to death pension benefits.

2.  The record does not contain a document that could be 
viewed as a substantive appeal with regard to the issue of 
entitlement to accrued benefits.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the claim of 
entitlement to death pension benefits.  38 U.S.C.A. §§ 
7104(a), 7105(a), (d)(3)(5) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.101(a), 20.200, 20.202, 20.302(b) (1998).

2.  The Board lacks jurisdiction over the claim of 
entitlement to accrued benefits.  38 U.S.C.A. §§ 7104(a), 
7105(a), (d)(3)(5) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.101(a), 20.200, 20.202, 20.302(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision dated in August 1996, the Board denied service 
connection for the cause of the veteran's death.  In the 
introduction portion of that decision, the Board referred 
issues of entitlement to accrued and death pension benefits 
to the RO for further action.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 

In a Memorandum decision dated December 8, 1997, the Court 
affirmed the Board's August 1996 denial of service connection 
for the cause of the veteran's death.  However, the Court 
found that the Board improperly referred to the RO the issues 
of entitlement to death pension and accrued benefits, stating 
that the proper recourse was to remand such issues.  The 
Court noted that the RO had adjudicated the issues of 
entitlement to death pension benefits and accrued benefits, 
denying such benefits in a decision dated in October 1994.  
The Court found that the appellant's completed VA Form 21-
4138, dated in January 1995, contained language sufficient to 
be considered a notice of disagreement with respect to the 
RO's denial of entitlement to accrued benefits, and that her 
completed VA 
Form 1-9, dated in March 1995, contained language sufficient 
to constitute a notice of disagreement with respect to the 
RO's denial of entitlement to death pension benefits.  The RO 
did not issue a statement of the case with respect to either 
issue.  



The Court concluded that the RO's omission was a procedural 
error requiring remand by the Board.  
See 38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. §§ 19.9, 
20.201, 20.202 (1997); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995), citing Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).

Accordingly, in June 1998, the Board remanded the above 
matters to the RO for procedural action.  During the pendency 
of the above, the RO had issued a statement of the case 
relevant to the death pension issue.  That statement of the 
case is dated September 11, 1996, and includes notice to the 
appellant that she had to file a substantive appeal within 60 
days of the date of the letter or within any remainder of the 
one-year appeal period.  See 38 C.F.R. § 20.302 (1998).  In a 
letter dated in July 1998, the RO advised the appellant that 
no timely appeal had been filed after the issued statement of 
the case, and that the prior denial of death pension benefits 
had thus become final.  The RO advised the appellant of her 
appellate rights with respect to the July 1998 determination.  
No notice of disagreement has been received relevant thereto.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1998).

With respect to accrued benefits, the RO issued the appellant 
a statement of the case on that issue on July 27, 1998 and 
gave notice to the appellant that she had to file a 
substantive appeal within 60 days of the date of the letter 
or within any remainder of the one-year appeal period.  See 
38 C.F.R. § 20.302 (1998).  No correspondence from the 
appellant has been received subsequent thereto.

The Board's jurisdiction is predicated upon a perfected 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104(a), 7105(a), (d)(3)(5); 
38 C.F.R. § 20.101(a).  A perfected appeal consists of a 
timely filed notice of disagreement in writing, and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 1-9, "Appeal 
to Board of Veterans' Appeals," or correspondence containing 
the necessary information.  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.  See also 
Roy v. Brown, 5 Vet. App. 554, 555 (1993).

A review of the claims file is entirely negative for 
correspondence constituting a substantive appeal from the 
appellant after issuance of the above cited statements of the 
case.  Thus, she has not perfected her appeals and there is 
no case or controversy before the Board with respect to the 
matters of entitlement to death pension or accrued benefits.


ORDER

Since the appellant has failed to perfect an appeal by 
submitting a timely substantive appeal on the claims of 
entitlement to death pension and accrued benefits, said 
claims are dismissed by the Board for lack of jurisdiction.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

